Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are allowable.

The following is an examiner’s statement of reasons for allowance: With respect to independent claim 1, the amendments to the claims that recite a pocket door system having a rail system positioned along a top of the doorway and the pocket door engaged with the rail system that extends below the rail and the pocket door translates longitudinally  and is support by the rail system and an actuator comprising a spindle extending along the same longitudinal axis and coupled to the pocket door and arranged above the pocket door with the actuator coupled to the spindle which causes the spindle to move along a longitudinal axis or a pocket door system comprising a spindle extending along and attached to the pocket door and moves longitudinally linear with the pocket door with a first bracket connected to the spindle at a first end such that the first bracket is constrained from longitudinal motion relative to the spindle and the first bracket is connected to the pocket door and a second bracket connected to the spindle at a second end such that the second bracket is constrained from longitudinal motion relative to the spindle and the second bracket is configured to be connected to the pocket door is seen as an unobvious improvement over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.